                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

M.P., a minor, by her next friend,                )
MARQUITA PETERS, and                              )
MARQUITA PETERS, individually,                    )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )           No. 4:18-CV-0816-DGK
                                                  )
BOARD OF DIRECTORS OF RAYTOWN                     )
CONSOLIDATED SCHOOL                               )
DISTRICT NO. 2, et al.,                           )
                                                  )
       Defendants.                                )

                                 ORDER GRANTING COSTS

       This lawsuit alleged the suspension of a high school student for physically threatening her

soccer coach violated the student’s constitutional rights. After Defendants removed the case to

federal court, Plaintiffs dismissed with prejudice the sole count over which the Court possessed

jurisidiction, and the Court remanded the case to state court.

       Now before the Court is Defendants’ Proposed Bill of Costs (Doc. 19), which consists of

only the $400 filing fee. Plaintiffs have not filed any opposition to the proposed bill of costs.

       Rule 54(d)(1) provides that “[u]nless a federal statute, these rules, or a court order provides

otherwise, costs—other than attorney’s fees—should be allowed to the prevailing party.” Fed. R.

Civ. P. 54(d)(1). A district court “has discretion in determining and awarding costs in a given

case,” Pershern v. Fiatallis N. Am., Inc., 834 F.2d 136, 140 (8th Cir. 1987), but the prevailing

party “is presumptively entitled to recover all of its costs.” Thompson v. Wal-Mart Stores, Inc.,

472 F.3d 515, 517 (8th Cir. 2006). Of course, the prevailing party bears the burden of persuading

the court that the items and amounts sought are compensable under 28 U.S.C. § 1920 or some
other authority. Combs v. Cordish Cos., No. 14-0227-CV-ODS, 2015 WL 5096009, at *1 (W.D.

Mo. Aug. 28, 2015).

       Section 1920 specifies that the judge may tax as costs fees of the clerk, which is what the

$400 filing fee is, and so the requested amount is compensable. 28 U.S.C. § 1920(1). The Court

also sees no reason why the presumption in favor of awarding Defendants all costs to which they

are entitled should not apply in this case. Accordingly, the motion is GRANTED.

       Costs of $400 are awarded to Defendants against Plaintiffs.

       IT IS SO ORDERED.

Date: April 25, 2019                                /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                2
